  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MARSHALL COGMAN,                    )
                                    )
        Petitioner,                 )
                                    )              CIVIL ACTION NO.
        v.                          )               2:18cv855-MHT
                                    )                    (WO)
WARDEN BENNETT, et al.,             )
                                    )
        Respondents.                )

                                 OPINION

    Pursuant to 28 U.S.C. § 2254, petitioner filed this

habeas-corpus case.           This lawsuit is now before the

court        on   the   recommendation        of    the   United    States

Magistrate        Judge   that   the     habeas-corpus       request   be

dismissed because the required permission has not been

obtained from the Eleventh Circuit Court of Appeals.

There are no objections to the recommendation.                      After

an independent and de novo review of the record, the

court         concludes     that        the        magistrate      judge’s

recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 30th day of October, 2018.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
